

113 HR 3278 IH: To amend chapter 77 of title 5, United States Code, to clarify certain due process rights of Federal employees serving in sensitive positions, and for other purposes.
U.S. House of Representatives
2013-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3278IN THE HOUSE OF REPRESENTATIVESOctober 8, 2013Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend chapter 77 of title 5, United States Code, to clarify certain due process rights of Federal employees serving in sensitive positions, and for other purposes.1.AmendmentsSection 7701 of title 5, United States Code, is amended—(1)by redesignating subsection (k) as subsection (l); and(2)by inserting after subsection (j) the following:(k)(1)An employee or applicant for employment appealing an action arising from a determination of ineligibility for a sensitive position may not be denied Board review of the merits of such determination if—(A)the position is not one that requires a security clearance or access to classified information; and(B)such action is otherwise appealable.(2)For purposes of this subsection, the term sensitive position means any position so designated pursuant to Executive Order 10450 (5 U.S.C. 7311 note) or, if superseded, a successor Executive order..2.Effective dateThe amendments made by this Act shall apply to all appeals, without exception, that are pending on, or commenced on or after, the date of the enactment of this Act.